Exhibit 10.23

Summary of Executive Compensation

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of First Midwest Bancorp, Inc. (the “Company”), after considering a
market review of total compensation for certain executive officers expected to
be named in the Company’s 2009 Proxy Statement, determined the 2009 base salary
for such officers, which is presented in the table below.

 

Name and Principal Positions

   2009 Base
Salary

Mr. Michael L. Scudder, President and Chief Executive Officer

   $ 600,000

Mr. Thomas J. Schwartz, Group President Commercial Banking

     475,000

Mr. Paul F. Clemens, Executive Vice President and Chief Financial Officer

     295,000

Mr. Victor P. Carapella, Executive Vice President and Commercial Banking Group
Manager

     280,000

Ms. Janet M. Viano, Group President Retail Banking

     231,000

Each of these officers is also eligible to receive certain benefits and to
participate in the Company’s employee benefit plans applicable to executive
officers, including the Company’s Savings and Profit Sharing Plan, Pension Plan,
Short-Term Incentive Compensation Plan, the Omnibus Stock and Incentive Plan,
and Nonqualified Retirement Plan in accordance with the terms and conditions of
such plans. These officers are also parties to Indemnification Agreements and
Employment Agreements that, among other things, entitle them to payments upon
severance or upon a change in control.